Citation Nr: 1509281	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-42 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran also perfected an appeal of the issues of entitlement to service connection for hypertension and erectile dysfunction.  In a March 2013 rating decision, the RO granted service connection for hypertension and erectile dysfunction.  As this decision represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Veteran was scheduled to appear for a videoconference hearing before the Board in August 2014; the Veteran did not report for this hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

This matter was remanded by the Board in September 2014.

At his February 2014 VA examination, the Veteran stated that one of his main problems is with his hips, and that his severe pain in the his has affected his knees.  The Veteran did not indicate that he wished to pursue a claim for service connection for his hips.  Therefore, the Board will not refer a claim to the Agency of Original Jurisdiction (AOJ) at this time, but notes the Veteran is free to file such claim at a future date if he desires.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Loma Linda VA Medical Center (VAMC) dated April 2008 to February 2013; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay, but further development is necessary prior to final adjudication on the Veteran's claim.

The evidence of record indicates there may be relevant outstanding private treatment records.  The Veteran's VA treatment records indicate that he established care at the Loma Linda VAMC in April 2008.  An April 2008 VA nursing note states that the Veteran had signed a release of information form for VA to obtain his medical records from Upland Medical Group, and a Dr. D.  Therefore, the Veteran may have had treatment related to his right knee disability prior to 2008.  On remand, the AOJ should make appropriate efforts to obtain any outstanding, relevant private treatment records.

Further, the evidence of record indicates there may be outstanding records from the Social Security Administration (SSA).  In VA treatment records dated in October 2008, the Veteran spoke to his VA providers about filling out forms for him to apply for SSA disability benefits.  See, e.g., October 2008 telephone note.  On remand, the AOJ should ask the Veteran if he did file an application for SSA disability benefits, and if so, for what condition(s).  The AOJ should then obtain any outstanding, relevant SSA records.

In a March 2013 deferred rating decision, the Rating Veterans Service Representative (RVSR) noted that a VA examination should be obtained for the Veteran's knees, and included language to be sent to the VA examiner for the requested medical opinion.  The RVSR noted, "The Veteran received [the] parachute badge.  Although no injury in service is documented, the VA concedes that because the Veteran was awarded a parachute badge there is a plausibility of [a] right knee...condition without documentation of treatment in [the] service records."  (emphasis in original).  The RVSR then requested that the VA examiner opine as to whether the Veteran's right knee condition is at least as likely as not incurred in or caused by parachute jumps (as shown by the parachute badge) that occurred throughout the Veteran's service.  This language was included in the RO's February 2014 VA examination request.

Upon VA examination in February 2014, the VA examiner stated that the Veteran reported knee pain over the last six months, and that the Veteran denied any injury to his knees.  The February 2014 VA examiner opined that it was less likely than not that the Veteran's bilateral knee condition "incurred in or was caused by parachute jumps, as shown receipt of parachute badge, that occurred throughout service."  However, the February 2014 VA examiner's rationale was, "There is no evidence of a knee injury or complaints while in the service.  The [V]eteran stated his knee problem started 6 months ago.  Veteran claims his main problems are not with the knees but with the hip and low back."

First, the Board notes that the Veteran's VA treatment records include complaints of right knee pain dating back to at least May 2008.  See May 2008 VA orthopedic surgery consultation.  Second, the February 2014 VA examiner did not discuss the Veteran's conceded in-service knee injury and/or condition due to repeated parachute jumps, and instead relied solely upon a lack of documented injury or complaints in the Veteran's service treatment records, despite the explicit request from the RVSR.

In its September 2014 remand, the Board requested that the AOJ obtain an addendum opinion from the February 2014 VA examiner, as the Veteran's service treatment records do include a May 1969 notation that the Veteran was seen for his right knee, and prescribed two medications.

Upon VA examination in November 2014, the VA examiner noted the Veteran's report that he hurt his bilateral knees in 1966 during jump school for paratroopers.  She also noted that the Veteran was assigned to the infantry, and "had to carry heavy weights."  The Veteran reported that he had knee pain and complained to the medic, and would receive pain medication when his knees were very painful.  Further, the VA examiner noted the Veteran's report that he has experienced pain in both knees since that time.  Following her examination of the Veteran, the November 2014 VA examiner diagnosed osteoarthritis of the right knee joint.  The November 2014 VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Her rationale was that the Veteran has mild arthritis in his right knee, and "[t]his condition and level of degeneration is not uncommon in a...gentleman [of the Veteran's age]."  Further, the November 2014 VA examiner noted the Veteran's service treatment records did not contain repeated complaints of knee pain.  She then noted that the "level of degeneration in the left knee [sic] is questionable at best...making it less than likely that [] events that occurred 45 years ago have resulted in the [V]eteran's current knee condition."

Again, the Board notes that the November 2014 VA examiner did not address the Veteran's conceded in-service knee injury and/or condition due to repeated parachute jumps, and instead relied upon a lack of documented injury or complaints in the Veteran's service treatment records, despite the explicit March 2013 request from the RVSR.  Further, the November 2014 VA examiner did not address the Veteran's reports of in-service knee pain, or his report of continuing knee pain since his active duty service.

Therefore, on remand the AOJ should obtain an addendum opinion from the November 2014 VA examiner to address the nature and etiology of the Veteran's right knee disability, to include repeated parachute jumps in service, and his reports of continuing pain in his right knee since his active duty service. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ ask the Veteran to confirm whether he has ever filed a claim for SSA disability benefits, and if so, for which condition(s).  The AOJ should then undertake appropriate development to obtain all of the Veteran's records from any relevant SSA disability claims.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private treatment related to his right knee.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from a Dr. D. at Upland Medical Group.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

5. After #1-#4 have been completed, obtain an addendum opinion from the November 2014 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee disability was incurred in, is related to, or otherwise caused by the Veteran's active duty service?

For the purposes of the opinion being sought, the VA examiner should specifically address the conceded in-service event of parachute jumps throughout the Veteran's service, as evidenced by his award of the parachute badge, and therefore a plausible in-service knee condition.  See March 2013 deferred rating decision and VA examination opinion request.

The examiner should also specifically address the Veteran's report that he had to carry heavy weights while serving as an infantryman, that he experienced knee pain and complained to the medic, and that he received pain medication when his knees were very painful.  See November 2014 VA examination report.  The VA examiner should note that the Veteran's service in the infantry, and his service in the Republic of Vietnam for one year, is confirmed by his DD 214.

The examiner should also address the May 1969 notation in the Veteran's service treatment records that the Veteran was seen for his right knee, and prescribed two medications.

Finally, the examiner should also specifically address the Veteran's reports that he has experienced knee pain since his active duty service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion and/or report complies with the Board's remand instructions.

7. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

